 
 
IB 
Union Calendar No. 494
112th CONGRESS 2d Session 
H. R. 4278
[Report No. 112–683] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2012 
Mr. Hurt (for himself and Mr. Altmire) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 20, 2012
Additional sponsors: Mr. Thompson of Pennsylvania, Mr. Bishop of Georgia, Mr. Gosar, Mr. Jones, Mr. Canseco, Mr. Long, Mr. Westmoreland, Mr. Roe of Tennessee, Mr. McIntyre, Mr. Johnson of Ohio, Mr. Carter, Mr. Alexander, Mr. Pearce, Mr. Marino, Mr. Denham, Mr. Peterson, Mr. Luetkemeyer, Mr. Latham, Mr. Griffith of Virginia, Mr. Stearns, Mr. Costa, Mr. Gary G. Miller of California, and Mr. Michaud


September 20, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Federal Water Pollution Control Act with respect to permit requirements for dredged or fill material. 
 
 
1.Short titleThis Act may be cited as the Preserving Rural Resources Act of 2012. 
2.Permits for dredged or fill materialSection 404(f) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)) is amended— 
(1)in paragraph (1), by striking Except as provided in paragraph (2) of this subsection, the discharge and inserting The discharge; and 
(2)in paragraph (2), by striking having as its purpose bringing an area of the navigable waters into a use to which it was not previously subject, where the flow or circulation of navigable waters may be impaired or the reach of such waters be reduced, and inserting having as its purpose bringing an area into a use not described in paragraph (1). 
 

September 20, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
